                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

UNITED STATES OF AMERICA

      v.                                 CASE NO. 8:20-CR-77-T-36-TGW

JOSE ISMAEL IRIZARRY, and
NATHALIA GOMEZ-IRIZARRY

OWNERS OF RECORD: Jose Ismael Irizarry Soto, Nathalia Gomez
Irizarry

              GOVERNMENT'S NOTICE OF LIS PENDENS

      NOTICE IS HEREBY GIVEN that the above-referenced criminal

action was commenced on February 19, 2020, and is now pending in the

United States District Court for the Middle District of Florida.

      The United States of America is seeking to forfeit certain real property

located at 611 Camino Carraizo St., Sabanera Dev., Dorado, Puerto Rico

00646, also known as parcel 037-056-369-59, origin 037-000-008-69, located at

611 Urb Sabanera Camino de Carraizo in Dorado, Puerto Rico, including all

improvements thereon and appurtenances thereto.

      The United States seeks forfeiture of the above property as proceeds of

specified unlawful activity, as property involved in money laundering, as well

as a substitute asset pursuant to the provisions of 21 U.S.C. § 853(p) as

incorporated by 18 U.S.C. § 982(b)(1). Further information concerning this
action may be obtained from the records of the Clerk of Court for the United

States District Court, Middle District of Florida, 801 N. Florida Avenue, Suite

2, Tampa, FL 33602.



Dated: March 4, 2020

                                       Respectfully submitted,

                                       DEBORAH L. CONNOR
                                       Chief, MLARS

                                   By: /s/ Joseph Palazzo       . .
                                       Joseph Palazzo, Trial Attorney
                                       MDFL Bar No. 0669666
                                       Criminal Division
                                       U.S. Department of Justice
                                       1400 New York Avenue, N.W.
                                       10th Floor
                                       Washington, D.C. 20005
                                       (202) 514-1263
                                       joseph.palazzo@usdoj.gov




                                       2
